EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Zalevsky (Reg. No. 53,825) on February 10, 2021.
The application has been amended as follows: 

1.	(Currently Amended): An ultrasound medical imaging method in an ultrasound apparatus including a controller, the ultrasound medical imaging method comprising:
displaying an ultrasound image on a screen;
determining, by the controller, an image view plane of the ultrasound image as a first view plane among a plurality of view planes, by performing, in steps, a series of classifiers that classify the ultrasound image as one view plane image from a predetermined number of view plane images at each of the steps; 
acquiring, by the controller, information about a plurality of regions of interest corresponding to the first view plane;
determining, by the controller, positions of the plurality of regions of interest in the ultrasound image, based on the acquired information of the plurality of regions of interest; 
displaying a first indicator representing a first region of interest among the plurality of regions of interest and a second indicator representing a second region of interest among the plurality of regions of interest, on the ultrasound image based on the positions, wherein a form of the first indicator is determined, by the controller, according to the first region of interest and the first view plane, and a form of the second indicator is determined, by the controller, according to the second region of interest and the first view plane;

displaying the first indicator on the adjusted position in the ultrasound image based on the first user input;  
re-determining, by the controller, a position of the second region of interest 
displaying the second indicator on the re-determined position in the ultrasound image.


11.	(Currently Amended): An ultrasound apparatus comprising:
a display; 
a controller configured to
display an ultrasound image on the display,
determine an image view plane of the ultrasound image as a first view plane, among a plurality of image view planes, by performing, in steps, a series of classifiers that classify the ultrasound image as one view plane image from a predetermined number of view plane images at each of the steps,
acquire information about a plurality of regions of interest corresponding to the first view plane,
determine positions of the plurality of regions of interest in the ultrasound image, based on the acquired information of the plurality of regions of interest, and 
display a first indicator representing a first region of interest among the plurality of regions of interest and a second indicator representing a second region of interest among the plurality of regions of interest, on the ultrasound image based on the positions, wherein a form of the first indicator is determined according to the first region of interest and the first view plane and a form of the second indicator is determined according to the second region of interest and the first view plane; and
a user input unit configured to receive a first user input for adjusting a position of the first indicator in the ultrasound image,
re-determine a position of the second region of interestre-determined position in the ultrasound image.


23.	(Currently Amended) The ultrasound apparatus of claim 11, wherein the controller is further configured to
display a first user interface for changing a view plane of the ultrasound image, 
receive a second user input for changing the view plane of the ultrasound image from the first view plane to a second view plane different from the first view plane through the first user interface, 
in response to the second user input, change the view plane of the ultrasound image as the second view plane,
determine positions of a plurality of regions of interest corresponding to the second view plane in the ultrasound image, and 
display indicators representing the plurality of regions of interest corresponding to the second view plane on the ultrasound image, based on the positions of the plurality of regions of interest corresponding to the second view plane.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach an ultrasound system that determines, by the controller, each of the view plane of an image, positions of a plurality of regions of interest (herein, ROIs) within the image, forms of a first and second indicator based on the ROIs and the view plane, and allows a user to adjust a position of one of the indicators which then causes the controller to re-determine the position of another region of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799